Cite as 2015 Ark. 214

                     SUPREME COURT OF ARKANSAS
                                         No.   CV-14-1084

CRAIG BAKKALA                                        Opinion Delivered May   14, 2015
                                  APPELLANT
                                                     PRO SE APPEAL FROM THE LEE
V.                                                   COUNTY CIRCUIT COURT;
                                                     MOTIONS FOR COPIES, FOR
                                                     APPOINTMENT OF COUNSEL, AND
RAY HOBBS, DIRECTOR, ARKANSAS                        TO FILE SUPPLEMENTAL
DEPARTMENT OF CORRECTION                             ADDENDUM
                       APPELLEE                      [NO. 39CV-14-83]

                                                     HONORABLE RICHARD L.
                                                     PROCTOR, JUDGE

                                                     AFFIRMED; MOTION FOR COPIES
                                                     DENIED; MOTIONS FOR
                                                     APPOINTMENT OF COUNSEL AND
                                                     TO FILE SUPPLEMENTAL
                                                     ADDENDUM MOOT.


                                           PER CURIAM


       Appellant Craig Bakkala, an inmate in the Arkansas Department of Correction, filed a

petition for writ of habeas corpus in the Lee County Circuit Court, which is the circuit court of

the county where appellant was incarcerated.1 The petition sought relief from a Greene County

Circuit Court judgment convicting appellant of rape. The circuit court denied the petition, and

appellant lodged this appeal. The appeal has been fully briefed, and appellant has filed three

motions in which he requests permission to file a supplemental addendum, a copy of his brief,

and appointment of counsel.

       A circuit court’s denial of habeas relief will not be reversed unless the court’s findings are

       1
           As of the date of this opinion, appellant remains incarcerated in Lee County.
                                      Cite as 2015 Ark. 214

clearly erroneous. Henderson v. State, 2014 Ark. 180 (per curiam). In this case, the circuit court

correctly determined that the claims raised in appellant’s petition were not cognizable in habeas

proceedings.

       In the petition seeking the writ, appellant alleged that his confession was coerced, that

he did not understand the plea that he entered, and that his attorney misled him and was

otherwise ineffective. Intertwined in these allegations were assertions that the evidence against

him was insufficient to support the charge and that there were errors made in accepting his plea.

Appellant alleged, in summation, that counsel’s representation of him was so defective that it

rendered his plea invalid and that the judgment was therefore invalid on its face.

       Under our statute, a petitioner for the writ who does not allege his actual innocence and

proceed under Act 1780 of 2001 Acts of Arkansas must plead either the facial invalidity of the

judgment or the lack of jurisdiction by the trial court and make a showing by affidavit or other

evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-112-

103(a)(1) (Repl. 2006). The burden is on the petitioner in proceedings for a writ of habeas

corpus to establish that the trial court lacked jurisdiction or that the commitment was invalid on

its face; otherwise, there is no basis for a finding that a writ of habeas corpus should issue.

Arnett v. Hobbs, 2014 Ark. 540 (per curiam).

       Although appellant attempted to frame the issues in his petition as a claim that the

commitment was invalid on its face, his allegations are based on claims of ineffective assistance

of counsel. Allegations of ineffective assistance of counsel are properly raised in the trial court

in a timely proceeding under Arkansas Rule of Criminal Procedure 37.1, and a petition for writ



                                                2
                                       Cite as 2015 Ark. 214

of habeas corpus is not a substitute for a petition under the rule. Sims v. State, 2015 Ark. 41 (per

curiam). Assertions of trial error, such as appellant’s allegations of a coerced confession, are not

claims cognizable in proceedings for the writ. Murphy v. State, 2013 Ark. 155 (per curiam). To

the extent that appellant contended that his plea proceedings were not proper, the claims were

likewise not the type of claim cognizable in habeas proceedings. Washington v. State, 2011 Ark.
360 (per curiam).

       When a petitioner in a habeas proceeding fails to raise a claim within the purview of a

habeas action, the petitioner fails to meet his burden of demonstrating a basis for the writ to

issue. Sims, 2015 Ark. 41. Because appellant stated no cognizable claim in the petition, the trial

court was not clearly erroneous in denying relief on the petition. Because we affirm the circuit

court’s denial of the habeas petition, the motions requesting appointment of counsel and

permission to file a supplemental addendum are moot.

       Appellant requests a copy of his brief for use in future proceedings, but he has not

identified the nature of any proceedings that he seeks to pursue or the issues that he intends to

raise. He therefore fails to show a compelling need for a copy of the brief that would warrant

providing him with a copy at public expense. Williamson v. State, 2015 Ark. 85 (per curiam); see

also Khabir v. State, 2014 Ark. 369 (per curiam). We therefore deny the motion for copies.

       Affirmed; motion for copies denied; motions for appointment of counsel and to file

supplemental addendum moot.




                                                 3